DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 13 objected to because of the following informalities: 
In line 4 of claim 3, “and maximum” should likely be --and a maximum--
Regarding claim 13, the examiner suggests amending claim 13 to recite --wherein the control unit is configured to ignore a one-time operation of the trigger sensor when the at least one locking mechanism sensor determines that the locking mechanism is in an open state, whereby the locking mechanism is not opened-- to clarify the relationship between the locking mechanism sensor and operation of the control unit 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3 recites the limitations “within a predetermined minimum time window and maximum time window.” It is unclear if the predetermined minimum time window and the maximum time window are intended to be overlapping ranges with the same starting value and different ending time values, or distinct ranges of time (for example, a minimum time window of 0-1 seconds and maximum time window of 8-10 seconds), or if the minimum time window and maximum time window are intended as a minimum value and maximum value of a single time window.
The disclosure does not clarify the relationship between the predetermined minimum time window and maximum time window. For purposes of examination, the limitation will be interpreted broadly as: within a predetermined time window with a minimum value and a maximum value. 

Claim 16 recites the limitation “occurring within the predetermined minimum time window and the maximum time window, wherein the minimum time window corresponds to one second and the maximum time window corresponds to ten seconds.” It is It is unclear if the predetermined minimum time window and the maximum time window are intended to indicate the starting and ending values of one range (1-10 seconds) or two distinct ranges (0-1 second and 0-10 seconds). For the purposes of examination, the limitation will be interpreted broadly as: within a predetermined time window with a minimum value of one second and a maximum value of ten seconds. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandropoulos, US 7,123,787, in view of Kouzuma et al., US 10,125,524 [hereinafter: Kouzuma].

	Regarding claim 1, Alexandropoulos discloses a door latch comprising: a locking mechanism 112 (Fig. 1);
	a control unit 128 (Fig. 1);
	a trigger sensor 116 (Fig. 1) for opening the locking mechanism in an electro-motoric manner (col. 6 lines 18-29),
	wherein the control unit is configured to open the locking mechanism after multiple operations of the trigger sensor occur (col. 6 lines 18-29 and line 65-col. 7 line 1: the control unit is configured to provide access to a restricted access space, corresponding to opening the locking mechanism, after a code is input, corresponding to multiple operations of the trigger sensor).  
However, Alexandropoulos does not explicitly disclose a locking mechanism having a catch and a pawl; although, Alexandropoulos teaches controlling access to a vehicle (Alexandropoulos col. 2 lines 40-55, col. 5 lines 60-61) and a power door lock system (Alexandropoulos col. 7 lines 51-52).
Kouzuma discloses a known powered vehicle door latch. Kouzuma teaches a locking mechanism 22 (Fig. 13) having a catch 40 (Fig. 5) and a pawl 41 (Fig. 5).
	It is well known and understood in the art that a vehicle door includes a locking mechanism having a catch and a pawl to control access to the vehicle, as evidenced by Kouzuma. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking mechanism disclosed by Alexandropoulos to have a catch and a pawl, as taught by Kouzuma, in order to practice the device disclosed by Alexandropoulos (Alexandropoulos col. 2 lines 40-55) and one of ordinary skill in the art would have a reasonable expectation of success (Alexandropoulos col. 5 lines 60-61: suggests including a lock in a car door).
Alexandropoulos also does not disclose at least one locking mechanism sensor to determine a closing/opening state of the locking mechanism; and a control unit for evaluating signals of the at least one locking mechanism sensor.
Kouzuma discloses at least one locking mechanism sensor 49, 50 (Fig. 5) to determine a closing/opening state of the locking mechanism (col. 6 lines 31-40); and 
a control unit 122 (Fig. 11) for evaluating signals of the at least one locking mechanism sensor (col. 11 lines 64-66).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add at least one locking mechanism sensor to determine a closing/opening state of the locking mechanism, as taught by Kouzuma, to the door latch disclosed by Alexandropoulos, as modified above by Kouzuma, in order to monitor the position of the locking mechanism and determine if the catch malfunctions during operation (Kouzuma col. 11 lines 42-46, col. 14 lines 17-30, col. 16 line 16-24).

	Alexandropoulos, in view of Kouzuma, does not explicitly disclose the control unit is configured to open the locking mechanism after multiple operations of the trigger sensor occur, regardless of the state of the locking mechanism sensor. Alexandropoulos discloses that the control unit is configured to transmit a signal to actuate the locking mechanism after multiple operations of the sensor occur (Alexandropoulos col. 8 lines 5-15) and does not disclose other conditions relied upon to open the locking mechanism. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the control unit disclosed by Alexandropoulos, in view of Kouzuma, is capable of being configured to open the locking mechanism after multiple operations of the sensor occur, regardless of the state of the locking mechanism sensor, to practice the device as taught by Alexandropoulos, as modified by Kouzuma.

Regarding claim 2, Alexandropoulos, in view of Kouzuma, teaches the door latch of claim 1, wherein the control unit is configured to determine the multiple operations of the trigger sensor based on a number of operations that is above a predetermined minimum number and/or below a predetermined maximum number (Alexandropoulos col. 8 lines 35-46, col. 9 lines 60-65: the control element 128 is configured to determine the number of operations that is above a predetermined minimum number and/or below a predetermined maximum number to determine the sequence 108). 

Regarding claim 3, Alexandropoulos, in view of Kouzuma, teaches the door latch of claim 1, wherein the control unit is configured to determine the multiple operations of the trigger sensor based on the multiple operations occurring within a predetermined minimum time window and maximum time window (Alexandropoulos col. 8 lines 38-47: a predetermined time interval corresponds to a predetermined time window - see claim interpretation under 112(b)). 

Regarding claim 4, Alexandropoulos, in view of Kouzuma, teaches the door latch of claim 1, wherein the control unit is configured to determine a time-dependent operation number of the trigger sensor (Alexandropoulos col. 9 lines 8-17: the control element 128 is configured to determine the operation number of the trigger sensor within a series of three-second intervals, corresponding to determining a time-dependent operation number). 

Regarding claim 5, Alexandropoulos, in view of Kouzuma, teaches the door latch of claim 1, wherein the control unit is configured to specify a time window for a permissible operation number of the trigger sensor (Alexandropoulos col. 8 lines 38-47: a predetermined time interval corresponds to a time window for a permissible operation number of the trigger sensor, and a digit of the signal interruption sequence 108 corresponds to a permissible operation number of the trigger sensor).

Regarding claim 6, Alexandropoulos, in view of Kouzuma, teaches the door latch of claim 1, wherein the trigger sensor 116 (Fig. 1) is provided on a handle 106 (Alexandropoulos Fig. 1 illustrates the detection element 116 is on the handle 106, so manipulations of the handle operate the trigger sensor).

Regarding claim 7, Alexandropoulos, in view of Kouzuma, teaches the door latch of claim 1, wherein the at least one locking mechanism sensor 49, 50 (Kouzuma Fig. 5) is formed as a catch sensor (Kouzuma, Fig. 5 illustrates each switch 49, 50 is formed as a catch sensor).

Regarding claim 8, Alexandropoulos, in view of Kouzuma, teaches the door latch of claim 1. Although Alexandropoulos teaches the control unit actuates the locking mechanism, Alexandropoulos, as modified by Kouzuma above, does not explicitly disclose an electromotor drive.
Alexandropoulos teaches applying sufficient current and voltage in response to signals from a control unit to open a locking mechanism (Alexandropoulos col. 7 lines 31-40, col. 8 lines 9-15); however, Alexandropoulos, as modified above by Kouzuma, is silent to an electromotor drive, which, directly or indirectly, lifts the pawl from the catch in dependence on the signals received by the control unit. 
Kouzuma teaches an electromotor drive 24 (Fig. 11), which, directly or indirectly, lifts the pawl from the catch (col. 5 lines 52-56) in dependence on the signals received by a control unit 122 (Fig. 11; col. 11 lines 47-48: the latch control unit 122 controls the motor 24; col. 11 line 64-col. 12 line 3 and col. 13 lines 38-42: the control unit 122 receives signals controls the motor 24 accordingly).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the electromotor drive which, directly or indirectly, lifts the pawl from the catch in dependence on the signals received by a control unit, as disclosed by Kouzuma, with the door latch disclosed by Alexandropoulos, as modified above by Kouzuma, in order to practice the device disclosed by Alexandropoulos, in view of Kouzuma, with a reasonable expectation of success (Alexandropoulos col. 7 lines 37-40: teaches the control unit controls opening the locking mechanism with a signal).

Regarding claim 11, Alexandropoulos, in view of Kouzuma, teaches the door latch of claim 5, wherein the control unit is configured to specify the time window as being between one second and five seconds (Alexandropoulos col. 9 lines 8-11: the control element 128 is configured to specify the time interval is three seconds).

Regarding claim 12, Alexandropoulos, in view of Kouzuma, teaches the door latch of claim 6, wherein the handle is an external handle (Alexandropoulos Fig. 1 depicts an external handle).  

Regarding claim 16, Alexandropoulos, in view of Kouzuma, teaches the door latch of claim 3, wherein the control unit is configured to determine the multiple operations of the trigger sensor based on the multiple operations (Alexandropoulos col. 9 lines 8-17) occurring within the predetermined minimum time window and the maximum time window, wherein the minimum time window corresponds to one second and the maximum time window corresponds to ten seconds (Alexandropoulos col. 9 lines 8-10: an interval of three seconds corresponds to the operations occurring within one and ten seconds - see claim interpretation under 112(b)).  

Regarding claim 17, Alexandropoulos, in view of Kouzuma, teaches the door latch of claim 2, wherein the control unit is configured to determine the multiple operations of the trigger sensor based on the number of operations that is above the predetermined minimum number and below the predetermined maximum number (Alexandropoulos col. 8 lines 35-46, col. 9 lines 60-65: the control element 128 is configured to determine the number of operations that is above a predetermined minimum number and/or below a predetermined maximum number to determine the sequence 108), the predetermined minimum number being two or more and the predetermined maximum number being ten or less (Alexandropoulos col. 10 lines 6-7: the control unit is configured to determine the multiple operations of the trigger sensor based on three operations, which is above a predetermined minimum of two and a predetermined maximum of ten).

Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dente et al., US 10,428,560 [hereinafter: Dente], alone.

Regarding claim 1, Dente discloses a door latch (1 Fig. 1) comprising: 
	a locking mechanism (6 Fig. 1) having a catch (6a Fig. 1) and a pawl (6c Fig. 1);
	at least one locking mechanism sensor (col. 4 lines 24-29) to determine a closing/opening state of the locking mechanism (col. 4 lines 24-29); 
	a control unit (21 Fig. 2) for evaluating signals of the at least one locking mechanism sensor (col. 4 lines 62-67);
	a trigger sensor (16 Fig. 2) for opening the locking mechanism in an electro-motoric manner (col. 5 lines 13-22); 
	wherein the control unit is configured to open the locking mechanism after multiple operations of the trigger sensor occur (col. 7 lines 33-37).
Dente does not explicitly disclose the control unit is configured to open the locking mechanism after multiple operations of the trigger sensor occur regardless of the state of the locking mechanism sensor. However, Dente does not require determining the state of the locking mechanism sensor and opening the locking mechanism accordingly (col. 7 lines 4-13, 38-48). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the control unit disclosed by Dente is capable of being configured to open the locking mechanism after multiple operations of the trigger sensor occur regardless of the state of the locking mechanism sensor to practice the device as taught by Dente.

Regarding claim 13, Dente discloses the door latch according to claim 1. Dente discloses the control unit is configured to ignore a one-time operation of the trigger sensor (col. 6 lines 48-53). However, Dente does not explicitly teach the control unit is configured to ignore a one-time operation of the trigger sensor whereby the locking mechanism is not opened when the at least one locking mechanism sensor determines that the locking mechanism is in an open state.
Dente teaches the control unit permits opening of the door by opening the locking mechanism (col. 2 lines 16-18; col. 7 lines 4-13) and then the door is opened by a user (Fig. 3 step 37; col. 7 lines 10-13), corresponding to a one-time operation of the trigger sensor. When the locking mechanism is open to permit opening of the door, one of ordinary skill in the art would reasonably expect the locking mechanism sensor to determine the locking mechanism is in an open state. Dente does not disclose the control unit processes a single operation of the trigger sensor (Fig. 3 step 37, col. 7 lines 10-13: door opens and the process ends; col. 6 lines 48-53), therefore one of ordinary skill in the art before the effective filing date of the claimed invention would understand the control unit disclosed by Dente is capable of being configured to ignore a one-time operation of the trigger sensor whereby the locking mechanism is not open when the at least one locking mechanism sensor determines that the locking mechanism is in an open state to practice the device taught by Dente.

Regarding claim 14, Dente discloses the door latch according to claim 1. Dente does not explicitly disclose wherein the control unit is configured to open the locking mechanism after multiple operations of the trigger sensor occur when the locking mechanism is in an open state and when the locking mechanism is in a closed state.
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the control unit disclosed by Dente is capable of being configured to open the locking mechanism after multiple operations of the trigger sensor occur when the locking mechanism is in an open state and when the locking mechanism is in a closed state because Dente teaches sending a driving signal to the locking mechanism after multiple operations of the trigger sensor occur. Dente does not require the locking mechanism to be in an open or closed state in order for the control unit to send the driving signal (col. 7 lines 4-13, 33-37), therefore one of ordinary skill in the art would understand the control unit is capable of sending a driving signal to the locking mechanism when the locking mechanism is in an open state and when the locking mechanism is in a closed state.

Regarding claim 15, Dente discloses the door latch according to claim 14. Dente does not explicitly disclose the control unit is configured to open the locking mechanism after multiple operations of the trigger sensor occur when the at least one locking mechanism sensor falsely detects that the locking mechanism is in the open state. 
Dente teaches the control unit is configured to open the locking mechanism after multiple operations of the trigger sensor occur (col. 7 lines 33-37). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize operation of the device taught by Dente would not be affected if the locking mechanism sensor falsely detects the locking mechanism is in the open state because Dente teaches the multiple operations indicate to the control unit a user’s intent to open the door (col. 5 lines 1-5) and does not teach only opening the locking mechanism when the locking mechanism sensor is in a particular state when multiple operations of the trigger sensor occur (col. 7 lines 4-13, 33-37).


Response to Arguments
The Amendment filed 29 March 2022 has been entered. Claims 1-8 and 11-17 remain pending in the application. Claims 9-10 are cancelled.

Objections
Applicant’s arguments with respect to the objections to claims 5, 8, and 11 have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 

Rejections under 35 U.S.C. 112(b)
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) of claims 13 and 17 have been fully considered and are persuasive.  The rejections under 112(b) of claims have been withdrawn. 
Applicant's arguments with respect to the rejections of claims 3 and 16 have been fully considered but they are not persuasive. 
Regarding claim 3, claim 3 remains indefinite because it is unclear how the multiple operations can occur within both a predetermined minimum time window and a maximum time window. A time window would be understood by one of ordinary skill in the art as an interval of time. A minimum time window would be understood as an interval of time shorter than the interval of time of a maximum time window. From the disclosure, it seems Applicant may intend to claim a single predetermined time window, wherein the predetermined time window is an interval between a predetermined minimum time and a predetermined maximum time. However, as claimed it is unclear if Applicant intends to claim one time window or a relationship between two time windows. Does Applicant intend to claim the multiple operations occur in an interval of time between the two-time windows (for example, occur at 4 seconds when the minimum time window is 1-3 seconds and the maximum time window is 5-8 seconds)? Or are the time windows intended to overlap, so the multiple operations occur during the overlap (for example, a minimum window of 1-4 seconds and a maximum window of 3-5 seconds, where the operation occurs during 3-4 seconds)? 
Regarding claim 16, claim 16 remains indefinite for depending from claim 3 and including the indefinite limitations of claim 3. Claim 16 is also indefinite because it is unclear if Applicant intends to claim one or two time windows. A time window would be understood by one of ordinary skill in the art as an interval of time. In light of the disclosure it seems Applicant may intend to claim a single time window of one to ten seconds. However, as claimed, it is unclear what time window(s) Applicant intends to recite, as discussed above with respect to claim 3.

Rejections of claims 1-12 and 16-17
Applicant's arguments filed 29 March 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the control unit is configured to sense a particular signal provided by the trigger sensor occurring after multiple operations and is configured to ignore a wrong signal of the locking mechanism sensor based on multiple operations of the trigger sensor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that Alexandropoulos does not disclose a trigger sensor which communicates to the control unit to open the locking mechanism regardless of the state of the locking mechanism sensor, Alexandropoulos does not teach the movement detection element provides a signal to the control element to open the vehicle door only when the locking mechanism sensor is in a particular state. Alexandropoulos teaches the control element transmits a signal to apply current to actuate a locking element when the signal interruption sequence corresponds to an access request by an authorized user (Alexandropoulos col. 7 line 67-col. 8 line 15). The access request mode disclosed by Alexandropoulos is determined by at least the first portion of a signal interruption sequence, not a state of the locking mechanism (Alexandropoulos col. 7 lines 31-45). Incorporating the locking mechanism sensor to determine a closing/opening state of the locking mechanism, taught by Kouzuma, for monitoring malfunctions would not change the operation taught by Alexandropoulos which applies current to open the locking mechanism regardless of the state of the locking mechanism. 

Rejections of claims 1 and 13-15
Applicant’s arguments with respect to claims 1 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lange, US 10,544,607 B2, related to a door handle device that actuates a locking mechanism after a second handle pull when a door position sensor indicates the door was not opened by a first pull. 
Mejean et al., US 2003/0182863 A1, related to a latch control system comprising a controller capable of determining an unlocking malfunction after the handle is pulled a second time and sending a signal to the locking mechanism to open a second time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675